UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-1194


TANYON WATSON,

                   Plaintiff - Appellant,

             v.

VIRGINIA      DEPARTMENT    FOR     AGING   &      VOCATIONAL
REHABILITATION SERVICES; CARRIE GILBERT, DARS Counselor;
DAVIAN MORRELL, DARS Counselor; DOUG JAMES, DARS Regional
Director; TERRY BERTSCH; JULIE TRIPLETT, VA Disability Law Center
Advocate,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:16-cv-01002-LO-MSN)


Submitted: March 30, 2017                                     Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tanyon Watson, Appellant Pro Se. Pamela Brown Beckner, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Steven Michael Traubert,
DISABILITY LAW CENTER OF VIRGINIA, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Tanyon Watson seeks to appeal the district court’s order dismissing his civil action

for lack of jurisdiction. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on January 6, 2017. The

notice of appeal was filed on February 9, 2017. Because Watson failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss

the appeal. We deny Watson’s motions to appoint counsel and to respond. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                                 DISMISSED




                                              3